PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Red Hat, Inc.
Application No. 16/554,045
Attorney Docket No. 20151075CON/49145.165US02
Filed: 28 Aug 2019
For: MANAGEMENT OF CONTEXTUAL INFORMATION FOR DATA
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.78(e) filed January 12, 2022, requesting acceptance of an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application.  

The petition is DISMISSED.

If the reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 120 for the benefit of a prior-filed nonprovisional application may be accepted if the reference required by 37 CFR 1.78(d)(2) was unintentionally delayed. A petition to accept an unintentionally delayed claim under 35 U.S.C. 120 for the benefit of a prior-filed application must be accompanied by:

(1) The reference required by 35 U.S.C. 120 and 37 CFR 1.78(d)(2) to the prior-filed application, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));

(2) The petition fee as set forth in § 1.17(m); and

(3) A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The language of the statement of unintentional delay in the petition varies from that required but is being construed to mean that the entire delay between the date the claim was due under 37 CFR 1.78 (d)(3) and the date the claim was filed was unintentional. Petitioner must inform the Office if this is an incorrect interpretation.

The petition lacks compliance with item (3). With respect to item (3), this petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due.  In such instances, the Office requires additional information whether a delay in seeking acceptance of a delayed benefit claim was unintentional.  Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020).  A grantable petition must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional.  Id. at 12223.  

The USPTO is concerned with three periods of delay. Petitioner is reminded the burden of proof to establish that the delay from the due date for the domestic benefit claim until the filing of a grantable petition was unintentional within the meaning of 35 U.S.C. §§ 119 and 120 and 37 CFR 1.78 rests with the petitioner.

The first period of delay petitioner must address on renewed petition is the delay in filing the domestic benefit claim. Petitioner must explain the delay between when the benefit claim was due and when the benefit claim was filed.

The second period of delay petitioner must address on renewed petition is the delay in filing the initial petition pursuant to 37 CFR 1.78. Petitioner must explain why the initial petition was not filed until 16 August 2021.

The third period of delay petitioner must address on renewed petition is the delay in filing a grantable petition pursuant to 37 CFR 1.78.

Details regarding the cause of petitioner’s failure to timely file the benefit claim, when the failure to timely file the benefit claim was discovered, and the delay between discovery of the failure to timely file the benefit claim and filing of the petition under 37 CFR 1.78 are of particular relevance.  Here, the petition indicates the benefit claim “was properly specified in the first paragraph of the originally filed application, but was inadvertently omitted on the Application Data Sheet originally filed on August, 29, 2019.”  Because this petition was filed after September 16, 2012, the domestic benefit must be provided on the Application Data Sheet.  MPEP 211.02(I).  This appears to only address one of the delays – the failure to timely file the benefit claim.   It does not address when the failure was discovered or address the delay between discovery of the failure to timely file the benefit claim and the filing of this petition, let alone a grantable petition.1  

When addressing each of these three periods of delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim.

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP § 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2

This application is being forwarded to Technology Center Group Art Unit 2152.

Any questions concerning this matter may be directed to the undersigned at (571) 272-4914.  
/Ramesh Krishnamurthy/Ramesh Krishnamurthy
Petitions Examiner, OPET                   
                                                                                                                                                                                  


    
        
            
        
            
        
            
    

    
        1 In a renewed petition, applicant may want to consider the non-final Action, dated November 8, 2021, which cited the prior-filed application, to which a domestic benefit claim is sought, as prior art in an anticipation rejection of all claims and within three months of the mailing of the non-final Action.  
        
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197)